EXAMINER'S AMENDMENT

This Examiner’s Amendment is issued to correct the amendment to claim 1, line 5 so as to clarify that the recitation of “a processor circuit” in line 5 of claim 1 is replaced with --the processor circuit--. Previously, the Examiner’s amendment to claim 1, line 5 was to replace “a processing circuit” with --the processing circuit--, which does not match the original text. The remaining changes to the claims are the same as those presented in the Notice of Allowance issued on 03/03/2021. 
The attached annotated Information Disclosure Statement (IDS) includes the information that was missing from the citation 27 of the Non-patent Literature Documents in the IDS filed 11/10/2017. The corresponding document was considered.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kirk A. Gottlieb on 02/25/2021. 

The application has been amended as follows: 
Claim 1, line 5: replace “a processor circuit” with --the processor circuit--;
Claim 2, line 1: insert --the-- before “calculating”;
Claim 3, line 1: insert --the-- before “detecting”;
Claim 4, line 1: insert --the-- before “detecting”;
Claim 6, line 1: insert --the-- before “estimating”;
Claim 7, line 1: insert --the-- before “obtaining”;
Claim 8, line 1: insert --the-- before “obtaining”;
Claim 9, line 5: insert --the-- before the first instance of “calculating”;
Claim 10, line 1: insert --the-- before “detecting”;
Claim 10, line 1: replace “an” with --the--;
Claim 10, line 2: replace “a surface” with --the surface--;
Claim 12, line 6: replace “calculate using the motion data a pose” with --calculate, using the motion data, a pose--; and
Claim 12, line 9: replace “estimate-a” with --estimate a--. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With regards to claim 1, the prior art does not teach or suggest “calculating using the motion data, by a processor circuit in communication with the motion sensor, a pose angle of the arm of the user; detecting, based on the pose angle and the motion data, an indication that the arm is constrained; in response to the detecting, estimating a stride length of the user”, along with the other features of claim 1. 
With regards to claim 12, the prior art does not teach or suggest “calculate using the motion data a pose angle of an arm of the user; detect, based on the pose angle and the motion data, an indication that the arm is constrained; in response to detecting the indication that the arm is constrained, estimate a stride length of the user”, along with the other features of claim 12. 
Claims 2-11 and 21 are allowed by virtue of their dependence from claim 1. 

US 2014/0172361 A1 (Chiang) (previously cited) discloses computing the roll, pitch, or yaw of the posture of the user holding or placing the mobile device, and, based on the roll, pitch, or yaw, detecting an indication that the arm is constrained and holding the device and arms in from of the chest (¶ [0023]). However, Chiang does not disclose calculating a pose angle, which is an angle of the user’s arm with respect to the horizon (see the definition of “pose angle” in ¶ [0033] of the Applicant’s Specification), and detecting an indication that the arm is constrained based on the pose angle and motion data.
US 2007/0150229 A1 (Fujiwara) (previously cited) discloses calculating a pose angle (¶¶ [0024], [0046] discloses the slant sensor 18 outputting a slant signal in relation to a previously set angle about the horizontal, indicating that the slant sensor calculates a pose angle), and detecting, based on the pose angle and the motion data, an indication that the arm is constrained (Fig. 6 and ¶¶ [0034]-[0035] discloses that the control section 11 judges whether or not a horizontality signal is outputted at step 203, wherein the condition of outputting a horizontality signal is an indication that the arm is constrained; see ¶ [0006] with regards to conditions involving a constrained arm; see ¶¶ [0024], [0046] with regards to the horizontality signal being outputted based on the slant angle; see Fig. 6 with regards to step 203 being based upon the acceleration signal of step 202). However, Fujiwara does not disclose that the pose angle is calculated using the motion data. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C KIM whose telephone number is (571)272-8637.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.C.K./Examiner, Art Unit 3791 

/MATTHEW KREMER/Primary Examiner, Art Unit 3791